Citation Nr: 0819091	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  07-05 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1968 to May 1970.  Service in the Republic of 
Vietnam is indicated by the record. 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 

Procedural history 

The veteran's claim of entitlement to service connection for 
PTSD was originally denied in a September 2003 rating 
decision.  The veteran filed a notice of disagreement and 
elected the Decision Review Officer (DRO) process.  A DRO 
conducted a de novo review of the claim and rendered a 
decision in July 2005 which granted service connection for 
PTSD; a 30 percent disability rating was assigned.  The 
veteran indicated his dissatisfaction with this rating in a 
subsequent notice of disagreement filed in January 2006.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an 
appealed claim for service connection is granted during the 
pendency of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].  He subsequently perfected an appeal as to this 
issue.

Issue not on appeal 

In July 2006 the RO denied the veteran's claim of entitlement 
to service connection for a blood disorder.  The veteran 
indicated his disagreement with this decision in an August 
2006 letter, and a statement of the case was issued in 
February 2007.  However, the veteran did not perfect an 
appeal and in fact he indicated that he did not wish to 
appeal that issue in March 2007. 


FINDING OF FACT

The veteran's PTSD is manifested by anxiety, difficulty 
sleeping, intrusive memories, depression, mild memory loss 
and nervousness. 


CONCLUSION OF LAW

The criteria for an increased disability rating for the 
veteran's PTSD, currently evaluated at 30 percent, has not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to an increased rating for 
PTSD.  In the interest of clarity, the Board will first 
discuss certain preliminary matters.  The Board will then 
render a decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the veteran was sent a VCAA notice 
letter on April 29 2003, in conjunction with his then 
pending, and later granted, claim of entitlement to service 
connection for PTSD.  With respect to his claim of 
entitlement to an increased rating, a March 20, 2006 notice 
letter informed the veteran of what was required for a higher 
disability rating.
 
Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
April 2003 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining relevant 
evidence necessary to support his claim, to include "medical 
records, employment records or records from other Federal 
Agencies."  With respect to private treatment records, the 
letter informed the veteran that the VA would make reasonable 
efforts to obtain private or non-Federal medical records.  
Furthermore, the VA included copies of VA Form 21-4142, 
Authorization and Consent to Release Information, which the 
veteran could complete to release private medical records to 
the VA.  

The Board notes that the March 2006 letter specifically 
requested of the veteran: 
"If you have any information or evidence that you have not 
previously told us about or given to us . . . please tell us 
or give us that evidence now."  This informed the veteran 
that he could submit or identify evidence other than what was 
specifically requested by the RO.

There have been two significant Court decisions concerning 
the VCAA. In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced March 2006 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the March 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  Moreover, there is no timing problem 
as to Dingess notice.  Specifically, since the veteran's 
claim was readjudicated in the April 2008 supplemental 
statement of the case (SSOC), following the issuance of the 
May 2006 letter, the essential fairness of the adjudication 
was not affected.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

The Board notes that with respect to appeals of initially 
assigned disability ratings, such as the instant case, the 
additional notice requirements recently set forth in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), do not apply.  
Specifically, once service connection has been granted, VA's 
VCAA notice obligations are fully satisfied and any defect in 
the notice is not prejudicial.  See Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); see also Goodwin v. Peake, No. 05-876 (U.S. Vet. 
App. May 19, 2008) [where a claim has been substantiated 
after the enactment of the VCAA, the appellant bears the 
burden of demonstrating any prejudice from defective VCAA 
notice with respect to any downstream elements].  

The Board further notes that neither the veteran or his 
representative has alleged that the veteran has received 
inadequate VCAA notice.  The veteran is obviously aware of 
what is required of him and of VA.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case, no further VCAA notice is necessary.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice not 
required where there is no reasonable possibility that 
additional development will aid the veteran]. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service treatment records, VA outpatient medical 
records and provided him with a VA examination.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  




Relevant law and regulations 

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  
In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO, 
Diagnostic Code 7913.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2007).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  
Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 9411.




Specific rating criteria

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read in pertinent part as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms 
(e.g., mild anxiety before an exam), good functioning in all 
areas, interested and involved in a wide range of activities, 
socially effective, generally satisfied with life, no more 
than everyday problems or concerns (e.g., an occasional 
argument with family members).  GAF scores ranging between 71 
and 80 reflect that if symptoms are present they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument; no 
more than slight impairment in social, occupational, or 
school functioning (e.g., temporarily falling behind in 
schoolwork).  GAF scores ranging between 61 to 70 reflect 
some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Scores ranging 
from 51 to 60 reflect more moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death. See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV for rating 
purposes].

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

Analysis

The veteran's service-connected PTSD is currently evaluated 
as 30 percent disabling.  As described above, a 30 percent 
disability rating is warranted when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks, due to such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, and mild memory loss.  The 30 percent 
disability rating was assigned by the RO in July 2005 based 
on evidence of anxiety, difficulty sleeping, intrusive 
memories, depression and nervousness. 

As was discussed in the law and regulations section above, a 
50 percent disability rating is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing effective 
work and social relationships.  

The veteran is described as having slowly progressing memory 
problems in a March 2006 VA outpatient treatment note.  He 
complained of forgetting where things are placed, becoming 
lost while driving and having difficulty remembering dates 
and names.  In May 2006 it was noted that the veteran was 
having short-term memory problems.  However, mild memory loss 
is one of the criteria described for the 
30 percent disability rating which is currently assigned.  In 
this case, the medical evidence does not indicate that the 
veteran has any long-term memory impairment, such as the 
retention of only highly learned material.  Accordingly, the 
impairment of short and long-term memory has not been 
demonstrated.  See Melson v. Derwinski, 1 Vet. App.  334 
(1991) [use of the conjunctive 'and' in a statutory provision 
meant that all of the conditions listed in the provision must 
be met].

The veteran's affect was described as "bright" in November 
2003 and August 2006 and as "appropriate" in May 2003.  He 
was noted as having corporative interaction during his 
February 2007 VA examination.  The veteran's mood has been 
described as stable in a May and June 2006 VA outpatient 
treatment notes.  Accordingly, the medical evidence does not 
indicate that the veteran has a flattened affect or 
disturbances of mood and motivation. 

During a March 2003 psychological evaluation, the veteran 
stated that he had a panic attack every night.  However, VA 
outpatient treatment records dhow improvement in this regard.  
VA outpatient treatment records from May and June 2006 
describe the veteran's anxiety as "stable" and "in better 
control".  During the February 2007 VA examination veteran's 
anxiety was described as "fairly well controlled with 
medication," he described feeling "anxious a couple times 
per week" with panic attacks occurring monthly.  The is less 
than the weekly panic attacks referenced in the criteria for 
a 50 percent rating for PTSD.   

The February 2007 VA examination report noted that the 
veteran's "communication seems to work ok."  His speech was 
described as "fluent" during a March 2006 VA treatment 
note.  He was described has having "clear thoughts" during 
an August 2006 VA outpatient treatment note.  Therefore the 
medical evidence does not indicate that the veteran has 
impaired abstract thinking or circumstantial, circumlocutory 
or stereotyped speech.  

A March 2006 VA treatment note stated that the veteran had no 
difficulty following commands.  During the February 2007 VA 
examination the veteran reported that he doesn't have much 
patience with people, but that he avoids fights.  In this 
case the medical evidence does not indicate that the veteran 
has difficulty understanding complex commands or has impaired 
judgment.  

The February 2007 VA examination noted that the veteran had 
"good marital and family relationships" with "a few social 
relationships - some friends he sees infrequently."  

The record on appeal indicates that the veteran has been 
retired for several years due to physical problems.  The 
medical evidence amply documents such physical problems, to 
include prostate cancer which is service connected.  There is 
no evidence that the veteran's PTSD was a factor in his 
retirement. 

In short, although the veteran has indicated periods of 
irritability, there is little indication that the veteran has 
difficulty in establishing effective work and social 
relationships.  



The above-cited evidence indicates that none of the criteria 
described for a 
50 percent disability rating not met.  The veteran's main 
problems with respect to his service-connected PTSD is his 
difficulty with sleeping, anxiety, panic attacks and mild 
memory loss, which are specifically listed as criteria for 
the assignment of a 30 percent rating. 

The Board has also considered the veteran's entitlement to 70 
and 100 percent disability ratings.  However, the record 
indicates that the veteran has not met any of the criteria 
for a 70 percent rating.  There is no evidence of illogical 
speech or near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively.  Nor is there evidence of impaired impulse 
control, spatial disorientation or neglect of personal 
appearance and hygiene.  There is no indication that the 
veteran has difficulty adapting to stressful circumstances or 
an inability to establish and maintain effective 
relationships. 

The veteran has described arriving to work 45 minutes early 
to avoid being late.  There is no other indication that the 
veteran has obsessional rituals which interfere with routine 
activities.  The February 2007 VA examiner noted that the 
veteran did not display counting, hoarding or checking.  

With respect to suicidal ideation, although the veteran has 
admitted to attempting suicide twenty-five years ago, there 
is no indication the veteran has had suicidal ideation during 
the appeal period.  In fact, the February 2007 VA examination 
revealed that while he had some suicidal thoughts, he had no 
intent or plan and stated that he doubted he would ever 
commit suicide because of his grandsons.

Additionally, there is no indication of total occupational 
and social impairment as would be required for the 100 
percent disability rating.  There is no evidence of gross 
impairment to thought processes and communication or grossly 
inappropriate behavior.  Nor is there a persistent danger of 
the veteran hurting himself or others, a disorientation to 
time or place, memory loss for names of close relatives, own 
occupation or own name, or inability to perform activities of 
daily living.  While the veteran has stated that he 
experienced auditory hallucinations in the past, there is no 
medical evidence describing the veteran as currently 
suffering from hallucinations or that he has experienced any 
during the appeal period. 

The Board's inquiry is not necessarily strictly limited to  
the criteria found in the VA rating schedule.  See Mauerhan  
v. Principi, 16 Vet. App. 436 (2002) [the criteria set forth  
in the rating formula for mental disorders do not constitute 
an exhaustive list of symptoms, but rather are examples of  
the type and degree of the symptoms, or their effects, that  
would justify a particular rating].  However, the Board has 
not identified any other aspects of the veteran's service-
connected PTSD which would enable it to conclude that the 
criteria for a higher rating have been approximated, and the 
veteran and his representative have pointed to no such  
pathology.  

Thus, a review of the evidence clearly indicates that 
symptomatology associated with the veteran's PTSD most 
closely approximates that associated with the currently 
assigned 30 percent evaluation. 

Fenderson considerations

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.

In the instant case, the medical evidence shows that 
throughout the appeal period the veteran has not evidenced 
PTSD symptomatology warranting a disability rating other than 
the currently-assigned 30 percent.  The February 2007 
examination and the outpatient treatment records indicate the 
disability has remained relatively stable at the 30 percent 
level throughout the period.  



Extraschedular rating consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the February 2007 
Statement of the Case (SOC) and appears to have considered 
the regulation in the veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.

The Board has been unable to identify an exceptional or 
unusual disability picture.  The record does not show that 
the veteran has required frequent hospitalizations for his 
PTSD.  Indeed, it does not appear from the record that he has 
been hospitalized at all for that disability.  Additionally, 
there is not shown to be evidence of marked interference with 
employment due to the PTSD.  While the veteran is currently 
retired, as was discussed above there is no indication that 
his PTSD symptomatology caused him to miss work.  
Additionally, there is nothing in the current evidence of 
record to indicate that the veteran's PTSD causes any unusual 
employment impairment.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  

The Board therefore has determined that referral of the case 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


	
ORDER


Entitlement to an increased rating for PTSD is denied.     



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


